 Case 8:21-cv-01876-CEH-SPF Document 1 Filed 08/05/21 Page 1 of 16 PageID 1




                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION


SARAH KOZICH, individually and             Civil Action No. __________
on behalf of all persons similarly
situated,                                  COLLECTIVE ACTION

       Plaintiff,                          JURY TRIAL DEMANDED

v.

ABA SOLUTIONS, INC.,

       Defendant.


                    COLLECTIVE ACTION COMPLAINT

      Plaintiff Sarah Kozich (“Plaintiff” or “Kozich”), individually and on behalf of

all persons similarly situated, files this Collective Action Complaint (“Complaint”)

against ABA Solutions, Inc. (“Defendant” or “ABA Solutions”), seeking all available

remedies under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201, et seq.

The following allegations are made on personal knowledge as to Plaintiff’s own

conduct and on information and belief as to the acts of others.

                                INTRODUCTION

      1.     ABA Solutions, Inc. (“Defendant” or “ABA Solutions”) provides

Applied Behavioral Analysis (“ABA”) services to help clients, often children and

adults with Autism Spectrum Disorder (“ASD”), overcome behavioral and learning
 Case 8:21-cv-01876-CEH-SPF Document 1 Filed 08/05/21 Page 2 of 16 PageID 2




challenges. ABA Solutions employs dozens of non-exempt Registered Behavior

Technicians (“RBTs”) and Behavior Therapists (“BTs”) to implement behavior

support strategies and skill acquisition procedures, provide training to caregivers,

collect data, and help monitor clients’ progress.

      2.     This case is about ABA Solutions’s failure to pay its employees all of

the wages to which they are entitled, including regular and overtime wages. As

described in further detail below, ABA Solutions administered unlawful policies

requiring non-exempt RBTs and BTs to perform substantial off-the-clock work while

carrying out their job duties.

                            JURISDICTION AND VENUE

      3.     This Court has jurisdiction over Kozich’s FLSA claim pursuant to 29

U.S.C. § 216(b) and 28 U.S.C. § 1331.

      4.     Venue in this Court is proper pursuant to 28 U.S.C. § 1391, as ABA

Solutions resides in and conducts business in this District.

                 PARTIES AND PERSONAL JURISDICTION

      5.     Plaintiff Sarah Kozich is a citizen of Florida and resides in Winter

Haven, Florida. Kozich worked for Defendant ABA Solutions, Inc., as an RBT in

and around the Polk County region from approximately March 2021 to June 2021.

Kozich was classified as non-exempt and was compensated on an hourly basis.

Pursuant to 29 U.S.C. § 216(b), Kozich has consented to be a plaintiff in this action.



                                           2
 Case 8:21-cv-01876-CEH-SPF Document 1 Filed 08/05/21 Page 3 of 16 PageID 3




See Ex. A.

      6.     During all times relevant hereto, Kozich was an employee of ABA

Solutions and was covered by the FLSA.

      7.     ABA Solutions is a corporation registered to do business in Florida and

at all relevant times has been engaged in the business of using ABA principles to

provide behavioral therapy to clients in Florida and New Jersey.

      8.     ABA Solutions’s principal place of business is located at 7777 131st

Street, Seminole, Florida 33776.

      9.     The unlawful acts alleged in this Complaint were committed by ABA

Solutions or ABA Solutions’s officers, agents, employees, or representatives, while

actively engaged in the management of ABA Solutions’s businesses or affairs and

with the authorization of ABA Solutions.

      10.    At all material times, ABA Solutions has been governed by and subject

to the FLSA, 29 U.S.C. § 207.

      11.    ABA Solutions employed Kozich and continues to employ similarly

situated employees as defined by the FLSA. 29 U.S.C. § 203(d); 29 C.F.R. § 791.2(a).

      12.    At all material times, ABA Solutions has been an enterprise within the

meaning of section 3(r) of the FLSA. 29 U.S.C. § 203(r).

      13.    At all material times, the unlawful conduct against Kozich and the

FLSA Collective as described in this Complaint was actuated, in whole or in part,



                                           3
 Case 8:21-cv-01876-CEH-SPF Document 1 Filed 08/05/21 Page 4 of 16 PageID 4




by a purpose to serve ABA Solutions. At all relevant times, the unlawful conduct

described in this Complaint was reasonably foreseeable by ABA Solutions and

committed under actual or apparent authority granted by ABA Solutions such that

all unlawful conduct is legally attributable to ABA Solutions.

      14.    ABA Solutions employs individuals, including RBTs and BTs, in

locations throughout the United States, including Florida and New Jersey.

      15.    ABA Solutions employs individuals engaged in commerce or in the

production of goods for commerce or handling, selling, or otherwise working on

goods or materials that have been moved in or produced in commerce by any person,

as described by 29 U.S.C. §§ 206-207.

      16.    ABA Solutions’s annual gross sales exceed $500,000.

                          COLLECTIVE DEFINITION

      17.    Kozich brings Count I of this lawsuit pursuant to the FLSA, 29 U.S.C.

§ 216(b), as a collective action on behalf of herself and the following:

             All current and former Registered Behavior Technicians
             and Behavior Therapists who were paid by Defendant
             ABA Solutions, Inc., to perform applied behavior analysis
             services in the United States during the applicable
             limitations period (the “FLSA Collective”).

      18.    Kozich reserves the right to redefine the FLSA Collective prior to notice

or certification, and thereafter, as may be warranted or necessary.




                                           4
 Case 8:21-cv-01876-CEH-SPF Document 1 Filed 08/05/21 Page 5 of 16 PageID 5




                           FACTUAL BACKGROUND

      19.   Kozich incorporates herein by reference the allegations set forth above.

      20.   ABA       Solutions   specializes   in   providing   individualized   and

comprehensive behavioral therapy to help clients achieve positive behavioral

outcomes over time.

      21.   ABA Solutions works with diverse funding sources to make

prospective clients’ admission accessible.

      22.   When ABA Solutions admits a new client, the client is subject to a

Functional Behavior Assessment (“FBA”) conducted by a Board-Certified

Behavioral Analyst (“BCBA”). The BCBA uses this initial FBA to create a strategic

Behavior Intervention Plan (“BIP”) for the client.

      23.   The purpose of a BIP is to outline specific interventions and

programming to help mitigate targeted behaviors and replace targeted behaviors with

functional skills. The BIP, in turn, serves as a roadmap for guiding RBTs and BTs

through their implementation work.

      24.   RBTs and BTs perform their work under the close supervision of the

respective BCBA assigned to each case.

      25.   RBTs and BTs perform identical job duties. Specifically, RBTs and

BTs work with the client on a one-on-one basis to conduct intensive trials of

behavior reduction and skill acquisition procedures, collect data on the procedures’


                                          5
 Case 8:21-cv-01876-CEH-SPF Document 1 Filed 08/05/21 Page 6 of 16 PageID 6




outcomes, and provide trainings to caregivers on the procedures outlined in the

client’s BIP.

      26.       RBTs and BTs are also responsible for maintaining weekly contact

with the BCBA on each case, graphing and visualizing data collected during client

sessions, and monitoring clients’ learning progression.

      27.       Kozich worked for ABA Solutions as an RBT from approximately

March 2021 to June 2021. Throughout this time, Kozich performed her work in

clients’ homes in and around Polk County, Florida.

                  Defendant Failed to Pay RBTs and BTs Properly

      28.       As an hourly, non-exempt employee, Kozich was required to clock-in

and clock-out using an application called Rethink Behavioral Health (“Rethink”),

ABA Solutions’s mobile timekeeping system. Time entered on Rethink is used to

bill the funding source at regular intervals and may be subject to audits to ensure

accuracy and compliance with funding source policies.

      29.       ABA Solutions has three categories of time that RBTs and BTs can

enter on Rethink: direct billing, drive time, and indirect billing. Direct billing refers

to time spent working directly with clients during client sessions. Drive time refers

to time spent driving between client sessions. Indirect billing encompasses time

spent performing ancillary job duties, including without limitation: preparing

materials; graphing behavioral data; cleaning; completing program updates as



                                           6
 Case 8:21-cv-01876-CEH-SPF Document 1 Filed 08/05/21 Page 7 of 16 PageID 7




assigned by the BCBA (including structured assessments); communicating with

clients’ caregivers or teachers; communicating and coordinating with supervisors;

adding or modifying goals in Rethink; and performing data collection in Rethink.

      30.    Despite ABA Solutions’s knowledge of the numerous kinds of indirect

time required for Kozich to complete her job duties (indeed, ABA Solutions’s

policies state that up to four hours of indirect time will be paid per billing period,

though Kozich only received pay for one hour of indirect time during her entire

tenure with the firm), ABA Solutions nonetheless maintained a policy of only paying

Kozich for time spent working directly with clients during client sessions.

      31.    Kozich worked five days per week and typically serviced four clients

each week.

      32.    Kozich typically conducted sessions with two to three clients each day.

      33.    As part of her work administering behavioral therapy to clients, Kozich

was required to create and maintain detailed notes for each of her clients following

each session. In these session notes, Kozich was required to produce a summary of

services and behavioral goals addressed, a summary of client behaviors and progress

made, a hypothesized explanation of regression if applicable, and caregiver behavior

observed and recommendations for health and safety. In addition to tracking the

client’s overall progress, these notes also served as a written record of events that

transpired during sessions should any future liability issues arise implicating ABA



                                          7
 Case 8:21-cv-01876-CEH-SPF Document 1 Filed 08/05/21 Page 8 of 16 PageID 8




Solutions.

        34.   Kozich was unable to complete these notes during her sessions because

the Rethink program’s geolocation features blocked her from doing so. Even absent

these technological constraints, completing these notes during client sessions would

have been impossible due to Kozich’s responsibility to constantly administer

services or observe the client during each session.

        35.   In the aggregate, Kozich spent about three to four hours completing

session notes each week.

        36.   Kozich was also required to communicate with each client’s BCBA

regarding the client’s progress, including any issues observed during Kozich’s

sessions with the client.

        37.   In the aggregate, Kozich spent about two hours communicating with

BCBAs each week.

        38.   Moreover, Kozich was required to coordinate with clients’ parents and

caregivers surrounding, for instance, scheduling conflicts.

        39.   In the aggregate, Kozich spent about fifteen to twenty minutes

coordinating logistics with parents and caregivers and answering questions each

week.

        40.   Kozich was also required to drive to and between her client’s homes

and to arrive on time to conduct each session. However, sometimes caregivers


                                          8
 Case 8:21-cv-01876-CEH-SPF Document 1 Filed 08/05/21 Page 9 of 16 PageID 9




cancelled scheduled sessions without timely notice, requiring Kozich to expend

time, for instance, driving to and from cancelled appointments.

      41.    In the aggregate, Kozich spent about an hour preparing for and

subsequently addressing client cancellations each week.

      42.    Kozich was required to create reports and graphs using compiled data

from her sessions. This data, called “ABC data” (“ABC” stands for “antecedent,

behavior, consequence”), was completed on a monthly basis for Medicaid, Private

Pay, and MedWaiver clients.

      43.    In the aggregate, Kozich spent an average of forty-five minutes

completing ABC data tasks each week.

      44.     Kozich was required to travel to and between her clients’ homes to

conduct sessions. ABA Solutions made an effort, albeit imperfect, to compensate

Kozich for the time spent driving between client sessions. However, ABA Solutions

did not compensate Kozich for the actual time that it took and instead compensated

her for what ABA Solutions believed it would take to travel in-between clients,

which was often substantially less than the travel time actually required. Though

Kozich raised this issue with her supervisors on numerous occasions, ABA Solutions

refused to modify its policies in order to compensate Kozich for all of her drive time.

      45.    In the aggregate, Kozich spent an average of two-and-a-half hours

driving between clients each week without proper compensation.



                                          9
Case 8:21-cv-01876-CEH-SPF Document 1 Filed 08/05/21 Page 10 of 16 PageID 10




      46.      Finally, Kozich was required to reference and reorient her sessions

according to the BIP drafted by the corresponding BCBA at the beginning of the

client’s relationship with ABA Solutions. This required Kozich to review each

client’s BIP in light of the progress made and issues observed during each session.

      47.      In the aggregate, Kozich spent four hours reviewing her clients’ BIPs

each week.

      48.      Kozich was unable to enter, and thus was not paid for, the forgoing

categories of off-the-clock work on the Rethink app.

      49.      Even if Kozich had been able to enter the allotted four hours per billing

period (two hours per week) of indirect work, this would still not have been nearly

enough to cover all of the off-the-clock work that Kozich performed for ABA

Solutions.

      50.      In sum, ABA Solutions did not pay Kozich and the FLSA Collective

for all hours worked in excess of forty hours in a workweek and did not pay proper

overtime premiums.

            Defendant’s Failure to Properly Pay RBTs and BTs Is Willful

      51.      ABA Solutions’s actions in violation of the FLSA were or are made

willfully in an effort to avoid liability under the FLSA.

      52.      Despite being knowledgeable about the wide array of job duties

required of Kozich and the FLSA Collective beyond time spent in client sessions,



                                           10
Case 8:21-cv-01876-CEH-SPF Document 1 Filed 08/05/21 Page 11 of 16 PageID 11




and despite receiving employee complaints about uncompensated off-the-clock

time, ABA Solutions has failed to make, keep, and preserve records with respect to

the Kozich and the FLSA Collective sufficient to determine their lawful wages,

actual hours worked, and other conditions of employment as required by law. See 29

U.S.C. § 211(c); 29 C.F.R. §§ 516.5(a), 516.6(a)(1), 516.2(c) (requiring employers

to maintain payroll records for three years and time sheets for two years, including

the exact number of hours worked each day and each week).

      53.   Even though the FLSA requires overtime premium compensation for

hours worked over forty per week, ABA Solutions did not pay RBTs and BTs, such

as Kozich, proper overtime premium compensation for all overtime hours worked.

      54.   ABA Solutions knew or, absent its own recklessness should have

known, that its RBTs and BTs were entitled to such overtime premiums.

      55.   ABA Solutions has failed to pay Kozich and FLSA Collective all

overtime compensation owed.

      56.   By failing to pay all overtime compensation owed to Kozich and other

RBTs and BTs, ABA Solutions has acted willfully and with reckless disregard of

clearly applicable FLSA provisions.

                  COLLECTIVE ACTION ALLEGATIONS

      57.   Kozich brings this lawsuit pursuant to 29 U.S.C. § 216(b) as a collective

action on behalf of the FLSA Collective defined above.



                                        11
Case 8:21-cv-01876-CEH-SPF Document 1 Filed 08/05/21 Page 12 of 16 PageID 12




      58.    Kozich is representative of the FLSA Collective and is acting on behalf

of their interests, as well as her own interests, in bringing this action.

      59.    Kozich will fairly and adequately represent and protect the interests of

the FLSA Collective. Kozich has retained counsel competent and experienced in

employment class action and collective action litigation.

      60.    Kozich desires to pursue her FLSA claims on behalf of any individuals

who opt-in to this action pursuant to 29 U.S.C. § 216(b).

      61.    Kozich and the FLSA Collective are “similarly situated,” as that term

is used in 29 U.S.C. § 216(b), because, inter alia, all such individuals worked

pursuant to ABA Solutions’s previously described common pay practices and, as a

result of such practices, were not paid for all hours worked when they worked more

than forty hours per week and were not paid the full and legally mandated overtime

premium for hours worked over forty during the workweek. Resolution of this action

requires inquiry into common facts, including, inter alia, ABA Solutions’s common

compensation, timekeeping, and payroll practices.

      62.    Specifically, ABA Solutions failed to pay overtime at one-and-a-half

times the employee’s regular rate as required by the FLSA for hours worked in

excess of forty per workweek.

      63.    The similarly situated employees are known to ABA Solutions and are

readily identifiable and may be located through ABA Solutions’s business records



                                           12
Case 8:21-cv-01876-CEH-SPF Document 1 Filed 08/05/21 Page 13 of 16 PageID 13




and the records of any payroll companies that ABA Solutions uses.

      64.    ABA Solutions employs many FLSA Collective Members throughout

Florida, New Jersey, and possibly elsewhere. These similarly situated employees

may be readily notified of the instant litigation through direct means, such as U.S.

mail or other appropriate means, and should be allowed to opt into it pursuant to 29

U.S.C. § 216(b), for the purpose of collectively adjudicating their similar claims for

overtime and other compensation violations, liquidated damages (or, alternatively,

interest), and attorneys’ fees and costs under the FLSA.

                                   COUNT I
                            Violation of the FLSA
                (On Behalf of Plaintiff and the FLSA Collective)

      65.    Plaintiff incorporates all prior paragraphs as though fully set forth

herein.

      66.    The FLSA requires that each covered employee be compensated for all

hours worked in excess of forty hours per workweek at a rate not less than one-and-

one-half times the employee’s regular rate of pay. See 29 U.S.C. § 207(a)(1).

      67.    ABA Solutions is subject to the wage requirements of the FLSA

because ABA Solutions is an “employer” within the meaning of 29 U.S.C. § 203(d).

      68.    At all relevant times, ABA Solutions was an “employer” engaged in

interstate commerce or in the production of goods for commerce within the meaning

of the FLSA, 29 U.S.C. § 203.



                                         13
Case 8:21-cv-01876-CEH-SPF Document 1 Filed 08/05/21 Page 14 of 16 PageID 14




      69.   During all relevant times, Kozich and the FLSA Collective were

covered employees entitled to the above-described FLSA protections. See 29 U.S.C.

§ 203(e).

      70.   Kozich and the FLSA Collective are not exempt from the requirements

of the FLSA.

      71.   Kozich and the FLSA Collective are entitled to be paid overtime

compensation for all hours worked over forty in a workweek pursuant to 29 U.S.C.

§ 207(a)(1) and 29 C.F.R. § 778.112.

      72.   ABA Solutions’s compensation scheme applicable to Kozich and the

FLSA Collective failed to comply with either 29 U.S.C. § 207(a)(1) or 29 C.F.R. §

778.112.

      73.   ABA Solutions knowingly failed to compensate Kozich and the FLSA

Collective for all hours worked when they worked in excess of forty hours per week

and failed to pay proper overtime premiums at a rate of one-and-one-half times their

regular hourly wage, in violation of 29 U.S.C. § 207(a)(1) and 29 C.F.R. § 778.112.

      74.   ABA Solutions also failed to make, keep, and preserve records with

respect to Kozich and the FLSA Collective sufficient to determine their wages,

hours, and other conditions of employment in violation of the FLSA. 29 U.S.C. §

211(c); 29 C.F.R. §§ 516.5(a), 516.6(a)(1), 516.2(c).

      75.   In violating the FLSA, ABA Solutions acted willfully and with reckless



                                         14
Case 8:21-cv-01876-CEH-SPF Document 1 Filed 08/05/21 Page 15 of 16 PageID 15




disregard of clearly applicable FLSA provisions.

      76.    Pursuant to 29 U.S.C. § 216(b), employers, such as ABA Solutions,

who intentionally fail to pay an employee wages in conformance with the FLSA

shall be liable to the employee for unpaid wages, liquidated damages, court costs,

and attorneys’ fees incurred in recovering the unpaid wages.

                             PRAYER FOR RELIEF

      WHEREFORE, Plaintiff seeks the following relief on behalf of herself and all

others similarly situated:

      a.     An order permitting this litigation to proceed as an FLSA collective
             action pursuant to 29 U.S.C. § 216(b);

      b.     Prompt notice, pursuant to 29 U.S.C. § 216(b), of this litigation to all
             potential FLSA Collective members;

      c.     Back pay damages (including unpaid overtime compensation, unpaid
             spread-of-hours payments, and unpaid wages) and prejudgment interest
             to the fullest extent permitted under the law;

      d.     Liquidated damages to the fullest extent permitted under the law;

      e.     Litigation costs, expenses, and attorneys’ fees to the fullest extent
             permitted under the law; and

      f.     Such other and further relief as this Court deems just and proper.




                                         15
Case 8:21-cv-01876-CEH-SPF Document 1 Filed 08/05/21 Page 16 of 16 PageID 16




                                JURY DEMAND

     Plaintiff demands a trial by jury on all issues of fact.

Dated: August 5, 2021                  Respectfully submitted,

                                       VARNELL & WARWICK, P.A.

                                       /s/ Janet R. Varnell
                                       JANET R. VARNELL, FBN: 0071072
                                       BRIAN W. WARWICK, FBN: 0605573
                                       1101 E. CUMBERLAND AVENUE
                                       SUITE 201H, #105
                                       TAMPA, FL 33602
                                       Telephone: (352) 753-8600
                                       Facsimile: (352) 504-3301
                                       bwarwick@vandwlaw.com
                                       jvarnell@vandwlaw.com
                                       kstroly@vandwlaw.com

                                       Shanon J. Carson*
                                       Camille Fundora Rodriguez*
                                       Alexandra K. Piazza*
                                       Daniel F. Thornton*
                                       BERGER MONTAGUE PC
                                       1818 Market Street, Suite 3600
                                       Philadelphia, PA 19103
                                       Tel.: (215) 875-3000
                                       Fax: (215) 875-4620
                                       scarson@bm.net
                                       crodriguez@bm.net
                                       apiazaa@bm.net
                                       dthornton@bm.net

                                       Attorneys for Plaintiff and the
                                       Proposed FLSA Collective

                                       * pro hac vice application forthcoming




                                         16
